Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2019

                                      No. 04-19-00791-CR

                                      Victor BARSENAS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR5575
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
        The trial court’s certification in this appeal states that this criminal case, “is a plea-
bargain case, and the defendant has NO right of appeal.” The certification further states, “[T]he
defendant has waived the right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate
Procedure provides, “The appeal must be dismissed if a certification that shows the defendant
has a right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
25.2(d). It is therefore ORDERED that this appeal will be dismissed pursuant to Rule 25.2(d) of
the Texas Rules of Appellate Procedure unless appellant causes an amended trial court
certification to be filed within thirty days from the date of this order, showing appellant has the
right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
All other appellate deadlines are SUSPENDED pending our resolution of the certification issue.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court